Case 1:21-cr-20322-JLK Document 1 Entered on FLSD Docket 05/28/2021 Page 1 of 7KS


                                                                                          May 27, 2021
                            U NITED STATE S DISTRICT C O UR T
                            SO UTH ERN DISTW CT O F FLO R ID A
                      21-20322-CR-KING/BECERRA
                        C aseN o.
                                    16U.S.C.j3372(a)(1)
                                    16U.S.C.j3372(a)(2)(A)
                                    16U.S.C.j3373(d)(1)(A)
                                    16U.S.C.j3373(d)(1)(B)
                                    18U.S.C.j2

 U M TED STATE S OF AM ER ICA

o VS.


 CH R IST O PH ER M .BR O W N,

                               D efendant.
                                              /


                                         IO ICTM EN T

        TheGrand July chargesthat:

                                  GENER AI,ALLEGATIONS


        Atalltim esrelevantto thisIndictm ent:

        1.      TheLaceyAct,Title16,UnitedStatesCode,Section 3371(a)(1),inrelevantpart,
 m akes ittmlawfulfora person to knowingly imporq export,transport,sell,reeeive,acquire,or

 ptlrchaseany fish orwildlifeorplanttaken,possessed,transported,orsold in violationofany law,

 treaty,orregulation ofthe United States.

                The Lacey Act,Title 16,United StatesCode,Section 3371(a)(2)(A),in relevant
 patt m akesit'lnlawf'
                     ulforaperson to knowingly import,export,transport,sell,receive,acquire,
 or ptlrchase in interstate com m erce any fish or w ildlife taken,possessed,transported,or sold in

 violation ofany 1aw orregulation ofany State.
'



i   Case 1:21-cr-20322-JLK Document 1 Entered on FLSD Docket 05/28/2021 Page 2 of 7
;
l

            3.      The term ''im port''forpurposes ofthe Lacey A ctm eans to land on,bring into or

     introduceinto anyplacesubjecttothejurisdictionoftheUnitedStates,whetherornotsuchlanding,
     bringing,orintroduction constitutes an im portation w ithin them eaning ofthe custom s law softhe

     UrlitedStates.Title16,United StatesCode,Section 3371(b).
            4.      In orderto protectcertain speciesoffish and wildlifeagainstover-exploitation,the

     United Statesisa signatory to an intem ationaltreaty known asthe Convention on Intem ational

     Tradein Endangered SpeciesofW ildFatmaandFlora,T.I.A.S.8249,(''ClTES'').A puposeof
     CITES isto monitorandrestricttradein certain speciesoffish,wildlife,andplantstoprotectthem

     f'
      rom com m ercialexploitation thatm ightdim inish the ability ofthe speciesto survive in the w ild.

            5.      CITES classifies protected species in its Appendices.Appendix 11 includes a11

     species 'which although notnecessarily now threatened with extinction m ay become so unless

     trade in specimens ofsuch speciesis subjectto strictregulation in orderto avoid utilization
     incompatiblewiththeirstuwival.''CITES,Art1I(2)(a).TobringanAppendix11specimenintothe
     U nited States,CITES,as im plem ented by federalregulations,requires thatthe im porter obtain a

     valid exportpermitfrom thecotmtry oforigin ofthespecimen,oravalidre-exportcertificate9om

     the country ofre-export.Title 50,Code ofFederalRegulations,Section 23.20.

            6.      TheEndangered SpeciesAct(''ESA'')makes'itunlawful''foranyperson subjectto
     thejurisdiction ofthe United Statesto engage in any trade in any specimenscontrary to the
     provisionsof(CITESI.''Title 16,United StatesCode,Section 1538(c)(l).
            7.      To engageinany ''trade''meanstoexport,re-exporqimport,and introduction from

     thesea.CITES,Al4l(c).A specimenmeans''anyanimal...whetheraliveordead''and ''anyreadily
     recognizablepartorderivativethereof.''CITES,Art.I(b).
            8.      Vietnamese black-breasted leaf turtles (Geoemyda spengleri) are listed in
                                                     2
Case 1:21-cr-20322-JLK Document 1 Entered on FLSD Docket 05/28/2021 Page 3 of 7




 A ppendix 11ofCITES,and accordingly requirevalid CITES perm itsto be lawfully brought

 into theUnited States.

        9.     Florida Administrative Code,Rule 68A-25.002(7),GeneralProvisionsfor
 Taking,Possession and SaleofReptilesprovidesthat:Noperson shallpossessmorethan ...
 twoboxttzrtles(Terrapenecarolina)....
                                           C O UN T 1
                                   IllegalIm port ofW ildlife
                             16U.S.C.jj3372(a)(1),3373(d)(1)(A)
        1.     The GeneralAllegationssection ofthisIndictmentisrealleged and incorporatedby

 reference asthough ftzlly setforth herein.

               On or aboutJuly 13,2019,in M inm i-Dade County,in the Southern District of

 Florida,and elsew here,the defendant,

                                 CH W ST O PH ER M .BR OM W ,

 did lcnowingly import, transport, sell, receive, acquire, and ptlrchase wildlife, that is,

 approximatelyfouz(4)Vietnameseblack-breastedleafturtles(Geoemydaspengleri),lcnowingthe
 wildlifewastaken,possessed,transported,and sold in violation ofalaw,treaty,and regulation of

 the United States,thatis,in violation ofthe Convention on Intem ationalTrade in Endangered

 SpeciesofW ild Faunaand Flora(CITES),in thatthe defendantcaused the importation ofsaid
 wildlifewithoutprovidingtherequired CITES Certificatesfrom thecotmtry oforigin,in violation

 ofTitle 16,United StatesCode,Section 1538(c)(1)andtheregulationspromulgatedthereunder,
 inviolationofTitle 16,UnitedStatesCode,Sections3372(a)(1)and3373(d)(1)(A)andTitle18,
 U nited StatesCode,Section 2.
    Case 1:21-cr-20322-JLK Document 1 Entered on FLSD Docket 05/28/2021 Page 4 of 7




                                                 CO U N T 2
                                         IllegalIm portofW ildlife
                                  16U.S.C.jj3372(a)(1),3373(d)(1)(A)
                    TheGeneralAllegationssection ofthisIndictmentisrealleged andincop oratedby

     reference asthough fully setforth herein.

            2.      On or about July 18, 2019,in M inm i-D ade Cotm ty,in the Southem D istrict of

     Florida,and elsew here,the defendant,

                                       CH W STO PH ER M .BR OM W ,

     did know ingly im port, tratlsport, sell, receive, acquire, and purchase w ildlife, that is,

     approximatelyfom'(4)Vietnameseblack-breastedleafturtles(Geoemydaspengleri),knowingthe
     w ildlife w astaken,possessed,transported,and sold in violation ofa law ,treaty,and regulation of

     the U nited States,that is,in violation ofthe Convention on lntem ational Trade in Endangered

     SpeciesofW ild Faunaand Flora (CITES),inthatthe defendantcaused theimportation ofsaid
     wildlifewithoutproviding therequired CITES Certitk atesfrom thecolmtry oforigin,inviolation

     ofTitle 16,United StatesCode,Section 1538(c)(1)andtheregulationspromulgated thereunder,
     inviolation ofTitle 16,United StatesCode,Sections3372(a)(1)and 3373(d)(1)(A)andTitle 18,
     U zlited States Code,Section 2.

                                                  CO U NT 3
                                       Interstate Shipm entofW ildlife
                                16U.S.C.jj3372(a)(2)(A),3373(d)(1)(B)
'
            1.      TheGeneralM legationssection ofthisIndictm entisreallegedandincop oratedby

     reference as though ftzlly setforth herein.

            2.      On or about August 9,2019,in M inm i-D ade County,in the Southern D istrict of

     Florida,and elsew here,the defendant,

                                       CHRISTOPHER M .BROW N
                                                     4
Case 1:21-cr-20322-JLK Document 1 Entered on FLSD Docket 05/28/2021 Page 5 of 7




 did know ingly transport,sell,receive,acquire,and purchase in interstate and foreign com m erce

 wildlife,thatis,approximately rline(9)Eastern boxturtles(Terrapenecarolina)with amarket
 valuein excessof$350.00,knowingthatsaid wildlifewastaken,possessed,transported,and sold
 inviolation ofthelawsandregulationsoftheStateofFlorida,thatis,FloridaAdministrativeCode,

 Rule68A-25.00247)(GeneralProvisionsforTaking,PossessionandSaleofReptiles),inviolation
 ofTitle 16,United StatesCode,Sections3372(a)(2)(A)and 3373(d)(1)(B)and Title 18,United
 StatesCode,Section 2.


                                                    A
                                                    FOREPER ON


      AN TO 1 G ON ZALEZ
   C ECG U N   STA TES A TTORN EY
  f                       .

         1. -
   om asA .W atts-FizG erald
 AssistantUnited StatesAttonzey




                                                5
   Case 1:21-cr-20322-JLK Document 1 Entered on FLSD Docket 05/28/2021 Page 6 of 7
                                            UNITED STATESDISTRICT CO URT
                                            SO W H ERN D ISTRICT OF FLO RIDA

  UNITED STATESO F AM ERICA                              CASE NO .
   V.
                                                         C ERTIFICATE O F TRIAL ATTO RNEY.
   CHRISTO PHER M .BROW N
                                                         Superseding Caselnformation:
                Defendant.                   /
    CourtDivisionrtselectone)                            Newdefendantts) I
                                                                         --IYes I--INo
    1
    -
    Z Miami I--IKeyWest N FTL                            Numberofnewdefendants
    N WPB N F'   FP                                      Totalnumberofcounts
        1.1havecarefully consideredtheallegationsoftheindictment,thenum berofdefendants,thenum berofproG ble
          witnessesandthelegalcomplexitiesoftheIndictment/lnform ation attachedhereto.
        2.Inm awarethattheinformationsupplied onthisstatem entwillberelied upon bytheJudgesofthisCourtin
          setlingtheircalendarsand schedulingcriminaltrialsunderthem andateoftheSpeedy TrialAct,
          Title28U .S.C.Section 3161.
        3.lnterpreter:(YesorNo) NO
          Listlanguageand/ordialect
        4.Thiscasewilltake 3 daysforthepartiesto try.
        5.Pleasecheck appropriatecategory and typeofoffenselistedbelow:
             (Checkonlyone)                            (Checkonlyone)
         1 0to5days              Ezql                 Petty             (71
         11 6to10days            (71                  Minor             E7I
         111 11to20days          I71                  Misdemeanor       ID
         IV 21to60days           Ir(I                 Felony            III
         V 61daysandover         (7)
        6.HasthiscmsepreviouslybeenfiledinthisDistrictCourt? (YesorNo) No
           Ifyes:Judge                                   CaseNo.
           (Attachcopyofdispositiveorder)
           Hasacomplaintbeenfiledinthismatter? (YesorNo) No
           Ifyes:M agistrateCase No.
           Relatedmiscellaneousnumbers:9-mj-03530-GOODMW
           Defendantts)infederalcustody asof
           Defendantts)in statecustodyasof
           Rule20 from theDistrictof
           Isthisapotentialdeathpenaltycase?(YesorNo) NO
        7. Doesthiscase originatefrom amatterpending intheCentralRegion oftheU .S.Attorney'sOfficepriorto
           August9,2013(Mag.JudgeAlicia0.Valle)?(YesorNo) No
        8. Doesthiscase originatefrom amatterpending intheN orthernRegion oftheU .S.Attorney'sOfficepriorto
           August8,2014(Mag.JudgeShaniekM aynard?(YesorNo) No
        9.Doesthiscase originatefrpm amatterpending intheCentralRegion oftheU.S.Attorney'
                                                                                        sOfficepriorto
           October3,2019(Mag.JudgeJaredStrauss)?(YesorNo) No



                                                                     T om as A .W       ts Fit Gerald
                                                                     AssistantUnited t es Attorney
                                                                     FLA BarNo.       273538
*penaltySheetts)attachd                                                                              REV 3/19/21
Case 1:21-cr-20322-JLK Document 1 Entered on FLSD Docket 05/28/2021 Page 7 of 7




                              UN ITED STA TES DISTRICT CO URT
                              SOUTH ERN D ISTR ICT O F FL OR IDA

                                            PEN ALTY SHEET

   Defendant'sN am e:CH W STOPH ER M .BRO W N

   CaseN o:

   Counts#:1-2

   IlleaalImportation ofW ildlife

  Title16sUnitedStatesCodesSection3372(a)(1).3373(d)(1)(A)
   *M ax-penalty:Five(5)Years'Imprisonment
   Count#:3

  lllezalInterstate W ildlife Trafficking

  Title 16,United StatesCode.Section 3372(a)(2)(A),3373(d)(1)(B)

   *M ax.penalty:Five(5)Years'lmprisonment




    *Refers only to possibleterm ofincarceration,does notinclude possible fines,restitution,
            specialassessm ents,paroleterm s,or forfeituresthatm ay be applicable.
